Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 8, 2022 has been entered.
Claims 1, 3, 5, 7-10, 12, and 14 remain pending in the application, with claims 1, 3, 5, 7, 12, and 14 being examined, and claims 8-10 deemed withdrawn. Claims 16 and 17, newly added, are pending and examined. Claims 2, 4, 6, 11, 13, and 15 are canceled.
Applicant’s amendments to the Claims have overcome each and every objection to the Drawings and 112(b) rejection previously set forth in the Non-Final Office Action mailed April 14, 2022. However, Applicant’s amendments to the Specification are objected to, as detailed below.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Specification
The disclosure is objected to because of the following informalities: 
	In Applicant’s amendments to the Specification on July 8, 2022, the Applicant directs that the amendments should replace paragraph [0024] of the Specification in its entirety. However, the instant Specification is not separated into paragraphs. Rather, the Applicant appears to have directed that paragraph [0024] of the Pre-Grant Publication of the instant Application be replaced in its entirety. Paragraph [0024] of the Pre-Grant Publication of the instant Application corresponds to Pg. 5 Ln. 22-Pg. 6 Ln. 20 of the instant Specification. For purposes of compact prosecution, the amendments to the Specification has been examined as replacing Pg. 5 Ln. 22-Pg. 6 Ln. 20 of the instant Specification in its entirety.  
Appropriate correction is required.
Claim Objections
Claims 1, 3, 7, and 12 are objected to because of the following informalities:  
	Regarding claim 1, Lns. 25-26 recite, “the reaction vessel positions of an outer circle implements a washing function”, which is grammatically incorrect. It appears that the above needs to be corrected to “the reaction vessel positions of an outer circle implement a washing function” to be grammatically correct.
	Claim 1, 2nd to Last Ln. recites, “the B/F”, which appears to have accidentally omitted the word apparatus. It appears that the above needs to be corrected to “the B/F apparatus”. 
	Claim 3 depends on claim 2, a canceled claim. It appears that claim 3 needs to be corrected to depend from claim 1.
	Regarding claim 7, Lns. 26-27 recite, “the reaction vessel positions of an outer circle implements a washing function”, which is grammatically incorrect. It appears that the above needs to be corrected to “the reaction vessel positions of an outer circle implement a washing function” to be grammatically correct.
	Claim 7, 2nd to Last Ln. recites, “the B/F”, which appears to have accidentally omitted the word apparatus. It appears that the above needs to be corrected to “the B/F apparatus”. 
	Claim 12 depends from claim 11, a canceled claim. It appears that claim 12 needs to be corrected to depend from claim 7.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 12, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lns. 24-25 recite, “the reaction vessel positions of one or more inner circles are the incubation positions”. However, claim 1 previously recited that there was only a single incubation position. Therefore, it is unclear what additional incubation positions are being referred to here, and how they are distinguishable from the single incubation position previously recited. For purposes of compact prosecution, the above limitation has been examined as, “the reaction vessel positions of one or more inner circles are incubation positions including the incubation position and additional incubation positions”.
Claim 7 contains similar issues regarding the use of the term “the incubation positions” while previously reciting only a single incubation position, and is similarly rejected and examined.
Claim 1, Lns. 27-28 recite, “the B/F and measuring apparatus”. However, there is insufficient antecedent basis for “the measuring apparatus”, as this element has not been previously recited in Claim 1. For purposes of compact prosecution, the above limitation has been examined as, “the B/F apparatus and a measuring apparatus”.
Claim 7 contains similar issues regarding the use of the term “the B/F and measuring apparatus”, and is similarly rejected and examined.
Claims 3, 5, 12, 14, 16, and 17 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (US Pat. No. 5,843,376; hereinafter Ishihara; already of record).

Regarding claim 1, Ishihara discloses a reaction incubation apparatus (Col. 10 Lns. 22-53, see Figs. 4, 6 at reaction apparatus 133). The reaction incubation apparatus comprises: 
	a reaction unit configured to carry and incubate a reaction vessel (Col. 10 Lns. 22-53, see Figs. 4, 6 at reaction apparatus 133 including a rotation plate 103). 
	A transferring unit configured to transfer the reaction vessel into or out of the reaction unit (Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133).
	The reaction unit comprises a rotating apparatus provided with an incubation position (Col. 10 Lns. 22-53, The reaction apparatus 133 has the same constitution as the apparatus shown in Figs. 1-3, Col. 9 Ln. 28-Col. 10 Ln. 19, Col. 8 Lns. 18-46, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103). The incubation position is advanced by a predetermined angle θ at an interval of fixed time T with the rotating apparatus (Col. 10 Ln. 22-Col. 11 Ln. 28, as the reaction vessel is capable of rotating the slits by a predetermined angle, the reaction vessel appears capable of advancing the incubation positions by a predetermined angle θ at an interval of fixed time T with the rotating apparatus). The transferring unit transfers the reaction vessel out of the incubation position according to a variable incubation time t1 (Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133. The transferring unit appears capable of transferring the reaction vessels out of the incubation position according to a variable incubation time t1). The incubation time t1 satisfies t1 = (Ω/ θ) T + C0, the Ω is a total forward angle of the reaction vessel in the incubation position with the rotating apparatus, and the Ω is an integer multiple of the θ, wherein C0 is a constant no greater than T, wherein C0 is a time period of placing the reaction vessel in the incubation position by the transferring unit, and wherein within the time period of C0, the rotating apparatus stops rotating (Col. 10 Ln. 22-Col. 11 Ln. 28, a full rotation of the incubator of 360 degrees takes 20 minutes, while two full rotations of the incubator of 720 degrees takes 40 minutes, Col. 8 Lns. 34-46. Further, the apparatus appears capable of providing an incubation time that satisfies the above equation, as the incubator is capable of stopping at a prescribed rotation angle).
	The reaction incubation apparatus further comprises a bound-free (B/F) apparatus (Col. 2 Lns. 61-63, B/F separation (washing), Col. 10 Lns. 22-53, the washing mechanism, i.e. the B/F apparatus, is equipped on the delivery route of vessel-holding holes 200a, 200b, see Figs. 4, 6 at washing mechanism for vessel-holding holes 200a, 200b of reaction apparatus 133). The rotating apparatus is a reaction tray (see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103). The B/F apparatus is disposed above the reaction tray to directly wash and separate the reaction vessel on the reaction tray (Col. 2 Lns. 61-63, Col. 10 Lns. 22-54, see Figs. 4, 6 at washing mechanism for vessel-holding holes 200a, 200b of reaction apparatus 133).
	The reaction tray is rotatable about a central axis and is provided with a plurality of circles of reaction vessel positions centered on a center of rotation (Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. Fig. 4 clearly shows inner circles of reaction vessel positions within slits 104, and an outer circle of reaction vessel positions including vessel-holding holes 200a, 200b. See annotated Fig. 4 below, which shows that each of the reaction vessel positions in the slits 104 are located on inner circles. For the sake of clarity, not all inner circles are shown).
	
    PNG
    media_image1.png
    450
    538
    media_image1.png
    Greyscale

	The reaction vessel positions of one or more inner circles are incubation positions including the incubation position and additional incubation positions (Col. 10 Ln. 22-Col. 11 Ln. 28, see Figs. 4-6). The reaction vessel positions of an outer circle implement a washing function (see Fig. 4, which shows the washing function for washing the outer circle at the designated position). The reaction vessel positions of the outer circle implement partial incubation function in a process of carrying the reaction vessels to the B/F apparatus and a measuring apparatus (Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. Fig. 4 clearly shows inner circles of reaction vessel positions within slits 104, and an outer circle of reaction vessel positions including vessel-holding holes 200a, 200b. As the heater 7 is located under reaction plate 103 and is in thermal contact with outer circle including vessel-holding holes 200a, 200b, the outer circle appears capable of implementing partial incubation function, and carries the vessels towards a detector and a washing mechanism). U.S. Serial No. 16/475,810 Page 4 
	A total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, t0≥0, the time t0 is a remaining time of incubation during a process of transferring the reaction vessel to the B/F apparatus after the reaction vessel is transferred to the outer circle, after the incubation time of t1 is completed in the one or more inner circles (Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. Fig. 4 clearly shows inner circles of reaction vessel positions within slits 104, and an outer circle of reaction vessel positions including vessel-holding holes 200a, 200b. As the heater 7 is located under reaction plate 103 and is in thermal contact with outer circle including vessel-holding holes 200a, 200b, the outer circle appears capable of incubating the vessel prior to entering the washing mechanism. Therefore, the total incubation time appears capable of satisfying the above equation. Still further, as the equation states that t0 may be equal to 0, no further incubation of the reaction vessels is necessary).
	Note: The shared technical features contain a large amount of functional language (ex: “configured to carry and incubate…”, “configured to transfer…”, “the incubation position is advanced…”, “the transferring unit transfers…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 3, Ishihara discloses the reaction incubation apparatus according to claim 1. Ishihara further discloses that the total forward angle Ω of the reaction vessel in the incubation position with the rotating apparatus comprises at least one value greater than 360°, that is, the variable incubation time t1 comprises at least one value greater than (360°/θ) T (Col. 10 Ln. 22-Col. 11 Ln. 28. Further, the apparatus appears capable of having a total forward angle greater than 360 degrees, with a variable incubation time comprising at least one value greater than (360°/θ) T).

Regarding claim 7, Ishihara discloses an immunoassay analyzer comprising a reaction incubation apparatus (Col. 1 Lns. 7-16, Col. 8 Lns. 18-20, Col. 9 Lns. 27-30, see Figs. 1, 3). The reaction incubation apparatus comprises: 
	a reaction unit configured to carry and incubate a reaction vessel (Col. 10 Lns. 22-53, see Figs. 4, 6 at reaction apparatus 133 including a rotation plate 103). 
	A transferring unit configured to transfer the reaction vessel into or out of the reaction unit (Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133).
	The reaction unit comprises a rotating apparatus provided with an incubation position (Col. 10 Lns. 22-53, The reaction apparatus 133 has the same constitution as the apparatus shown in Figs. 1-3, Col. 9 Ln. 28-Col. 10 Ln. 19, Col. 8 Lns. 18-46, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103). The incubation position is advanced by a predetermined angle θ at an interval of fixed time T with the rotating apparatus (Col. 10 Ln. 22-Col. 11 Ln. 28, as the reaction vessel is capable of rotating the slits by a predetermined angle, the reaction vessel appears capable of advancing the incubation positions by a predetermined angle θ at an interval of fixed time T with the rotating apparatus). The transferring unit transfers the reaction vessel out of the incubation position according to a variable incubation time t1 (Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133. The transferring unit appears capable of transferring the reaction vessels out of the incubation position according to a variable incubation time t1). The incubation time t1 satisfies t1 = (Ω/ θ) T + C0, the Ω is a total forward angle of the reaction vessel in the incubation position with the rotating apparatus, and the Ω is an integer multiple of the θ, wherein C0 is a constant no greater than T, wherein C0 is a time period of placing the reaction vessel in the incubation position by the transferring unit, and wherein within the time period of C0, the rotating apparatus stops rotating (Col. 10 Ln. 22-Col. 11 Ln. 28, a full rotation of the incubator of 360 degrees takes 20 minutes, while two full rotations of the incubator of 720 degrees takes 40 minutes, Col. 8 Lns. 34-46. Further, the apparatus appears capable of providing an incubation time that satisfies the above equation, as the incubator is capable of stopping at a prescribed rotation angle).
	The reaction incubation apparatus further comprises a bound-free (B/F) apparatus (Col. 2 Lns. 61-63, B/F separation (washing), Col. 10 Lns. 22-53, the washing mechanism, i.e. the B/F apparatus, is equipped on the delivery route of vessel-holding holes 200a, 200b, see Figs. 4, 6 at washing mechanism for vessel-holding holes 200a, 200b of reaction apparatus 133). The rotating apparatus is a reaction tray (see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103). The B/F apparatus is disposed above the reaction tray to directly wash and separate the reaction vessel on the reaction tray (Col. 2 Lns. 61-63, Col. 10 Lns. 22-54, see Figs. 4, 6 at washing mechanism for vessel-holding holes 200a, 200b of reaction apparatus 133).
	The reaction tray is rotatable about a central axis and is provided with a plurality of circles of reaction vessel positions centered on a center of rotation (Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. Fig. 4 clearly shows inner circles of reaction vessel positions within slits 104, and an outer circle of reaction vessel positions including vessel-holding holes 200a, 200b). The reaction vessel positions of one or more inner circles are incubation positions including the incubation position and additional incubation positions (Col. 10 Ln. 22-Col. 11 Ln. 28, see Figs. 4-6). The reaction vessel positions of an outer circle implement a washing function (see Fig. 4, which shows the washing function for washing the outer circle at the designated position). The reaction vessel positions of the outer circle implement partial incubation function in a process of carrying the reaction vessels to the B/F apparatus and a measuring apparatus (Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. Fig. 4 clearly shows inner circles of reaction vessel positions within slits 104, and an outer circle of reaction vessel positions including vessel-holding holes 200a, 200b. As the heater 7 is located under reaction plate 103 and is in thermal contact with outer circle including vessel-holding holes 200a, 200b, the outer circle appears capable of implementing partial incubation function, and carries the vessels towards a detector and a washing mechanism). U.S. Serial No. 16/475,810 Page 4 
	A total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, t0≥0, the time t0 is a remaining time of incubation during a process of transferring the reaction vessel to the B/F apparatus after the reaction vessel is transferred to the outer circle, after the incubation time of t1 is completed in the one or more inner circles (Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. Fig. 4 clearly shows inner circles of reaction vessel positions within slits 104, and an outer circle of reaction vessel positions including vessel-holding holes 200a, 200b. As the heater 7 is located under reaction plate 103 and is in thermal contact with outer circle including vessel-holding holes 200a, 200b, the outer circle appears capable of incubating the vessel prior to entering the washing mechanism. Therefore, the total incubation time appears capable of satisfying the above equation. Still further, as the equation states that t0 may be equal to 0, no further incubation of the reaction vessels is necessary).

Regarding claim 12, Ishihara discloses the immunoassay analyzer according to claim 7. Ishihara further discloses that the total forward angle Ω of the reaction vessel in the incubation position with the rotating apparatus comprises at least one value greater than 360°, that is, the variable incubation time t1 comprises at least one value greater than (360°/θ) T (Col. 7 Lns. 23-37, Col. 9 Lns. 53-67. Further, the apparatus appears capable of having a total forward angle greater than 360 degrees, with a variable incubation time comprising at least one value greater than (360°/θ) T).

Regarding claim 16, Ishihara discloses the reaction incubation apparatus according to claim 1. Ishihara further discloses that the plurality of circles of reaction vessel positions comprises four circles, wherein the four circles comprise the outer circle and three inner circles (See annotated Fig. 4 below).

    PNG
    media_image1.png
    450
    538
    media_image1.png
    Greyscale


Regarding claim 17, Ishihara discloses the immunoassay analyzer according to claim 7. Ishihara further discloses that the plurality of circles of reaction vessel positions comprises four circles, wherein the four circles comprise the outer circle and three inner circles (See annotated Fig. 4 below).

    PNG
    media_image1.png
    450
    538
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubowicz et al. (US Pat. No. 5,360,597; hereinafter Jakubowicz), in view of Ishihara.

Regarding claim 1, Jakubowicz discloses a reaction incubation apparatus (Col. 4 Lns. 14-44, see Figs. 2, 3 at incubator 50 including rings 52 and 54). The reaction incubation apparatus comprises: 
	a reaction unit configured to carry and incubate a reaction vessel (Col. 4 Ln. 14-Col. 5 Ln. 57, see Figs. 2, 3 at incubator 50 including rings 52 and 54). 
	The reaction unit comprises a rotating apparatus provided with an incubation position (Col. 4 Ln. 14-Col. 5 Ln. 57, see Figs. 2, 3 at incubator 50 including rings 52 and 54 including slots 112 for retaining cuvettes in outer ring 52, and Fig. 8 at inner ring 54 including flanges 134 and 136 for receiving and carrying cuvettes). The incubation position is advanced by a predetermined angle θ at an interval of fixed time T with the rotating apparatus (Col. 7 Ln. 56-Col. 8 Ln. 29, the rings are rotated to bring the cuvettes into position at stations. The apparatus must therefore be capable of rotating the incubation positions at a predetermined angle, and also stopping rotation when the cuvettes are at a station).
	The reaction incubation apparatus further comprises a bound-free (B/F) apparatus (Col. 7 Ln. 56-Col. 8 Ln. 29, see Fig. 2 at washing station 78 above ring 54). The rotating apparatus is a reaction tray, and the B/F apparatus is disposed above the reaction tray to directly wash and separate the reaction vessel on the reaction tray (Col. 7 Ln. 56-Col. 8 Ln. 29, see Fig. 2 at washing station 78 above ring 54).
	The reaction tray is rotatable about a central axis and is provided with a plurality of circles of reaction vessel positions centered on a center of rotation (see Figs. 2, 3 at incubator 50 including rings 52 and 54 including slots 112 for retaining cuvettes in outer ring 52, and Fig. 8 at inner ring 54 including flanges 134 and 136 for receiving and carrying cuvettes). The reaction vessel positions of one or more inner circles are incubation positions including the incubation position and additional incubation positions (see Figs. 2, 3 at incubator 50 including rings 52 and 54 including slots 112 for retaining cuvettes in outer ring 52, and Fig. 8 at inner ring 54 including flanges 134 and 136 for receiving and carrying cuvettes). The reaction vessel positions of a different circle implement a washing function, the reaction vessel positions of the different circle implement partial incubation function in a process of carrying the reaction vessels to the B/F apparatus and a measuring apparatus (Col. 4 Ln. 14-Col. 5 Ln. 57, Col. 7 Ln. 56-Col. 8 Ln. 29, see Fig. 2 at luminometer 32 above ring 54 for reading chemiluminescence, and washing station 78 above ring 54).	
	Jakubowicz fails to explicitly disclose:
U.S. Serial No. 16/475,810Page 4a transferring unit configured to transfer the reaction vessel into or out of the reaction unit;
thatthat the transferring unit transfers the reaction vessel out of the incubation position according to a variable incubation time t1, wherein the incubation time t1 satisfies t1 = (Ω /θ) T + C0, the Ω is a total forward angle of the reaction vessel in the incubation position with the rotating apparatus, and the Ω is an integer multiple of the θ, wherein C0 is a constant no greater than T, wherein C0 is a time period of placing the reaction vessel in the incubation position by the transferring unit, and wherein within the time period of C0, the rotating apparatus stops rotating;
that the reaction vessel positions of an outer circle implement a washing function, and the reaction vessel positions of the outer circle implement partial incubation function in a process of carrying the reaction vessels to the B/F apparatus and the measuring apparatus; and
that a total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, t0≥0, the time t0 is a remaining time of incubation during a process of transferring the reaction vessel to the B/F apparatus after the reaction vessel is transferred to the outer circle, after the incubation time of t1 is completed in the one or more inner circles.
	Ishihara is in the analogous field of reaction apparatuses for automatic analysis (Ishihara Col. 1 Lns. 7-16). Ishihara teaches a transferring unit configured to transfer a reaction vessel into or out of a reaction unit (Ishihara; Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133). The transferring unit transfers the reaction vessel out of the incubation position according to a variable incubation time t1 (Ishihara; Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133. The transferring unit appears capable of transferring the reaction vessels out of the incubation position according to a variable incubation time t1). The incubation time t1 satisfies t1 = (Ω /θ) T + C0, the Ω is a total forward angle of the reaction vessel in the incubation position with the rotating apparatus, and the Ω is an integer multiple of the θ, wherein C0 is a constant no greater than T, wherein C0 is a time period of placing the reaction vessel in the incubation position by the transferring unit, and wherein within the time period of C0, the rotating apparatus stops rotating (Ishihara; Col. 10 Ln. 22-Col. 11 Ln. 28, a full rotation of the incubator of 360 degrees takes 20 minutes, while two full rotations of the incubator of 720 degrees takes 40 minutes, Col. 8 Lns. 34-46. Further, the apparatus appears capable of providing an incubation time that satisfies the above equation, as the incubator is capable of stopping at a prescribed rotation angle). The reaction vessel positions of an outer circle implement a washing function (see Ishihara Fig. 4, which shows the washing function for washing the outer circle at the designated position). The reaction vessel positions of the outer circle implement partial incubation function in a process of carrying the reaction vessels to the B/F apparatus and a measuring apparatus (Ishihara; Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. Fig. 4 clearly shows inner circles of reaction vessel positions within slits 104, and an outer circle of reaction vessel positions including vessel-holding holes 200a, 200b. As the heater 7 is located under reaction plate 103 and is in thermal contact with outer circle including vessel-holding holes 200a, 200b, the outer circle appears capable of implementing partial incubation function, and carries the vessels towards a detector and a washing mechanism). A total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, t0≥0, the time t0 is a remaining time of incubation during a process of transferring the reaction vessel to the B/F apparatus after the reaction vessel is transferred to the outer circle, after the incubation time of t1 is completed in the one or more inner circles (Ishihara; Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. Fig. 4 clearly shows inner circles of reaction vessel positions within slits 104, and an outer circle of reaction vessel positions including vessel-holding holes 200a, 200b. As the heater 7 is located under reaction plate 103 and is in thermal contact with outer circle including vessel-holding holes 200a, 200b, the outer circle appears capable of incubating the vessel prior to entering the washing mechanism. Therefore, the total incubation time appears capable of satisfying the above equation. Still further, as the equation states that t0 may be equal to 0, no further incubation of the reaction vessels is necessary). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jakubowicz by including a transferring unit configured to transfer the reaction vessel into or out of the reaction unit as in Ishihara, as Ishihara teaches that a transferring unit can be used to automate the insertion and removal of vessels into the incubation apparatus (Ishihara Col. 5 Lns. 29-57), thereby enhancing throughput. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jakubowicz so that the transferring unit transfers the reaction vessel out of the incubation position according to a variable incubation time t1, wherein the incubation time t1 satisfies t1 = (Ω /θ) T + C0, the Ω is a total forward angle of the reaction vessel in the incubation position with the rotating apparatus, and the Ω is an integer multiple of the θ, wherein C0 is a constant no greater than T, wherein C0 is a time period of placing the reaction vessel in the incubation position by the transferring unit, and wherein within the time period of C0, the rotating apparatus stops rotating as in Ishihara, as Ishihara teaches that a rotating incubating apparatus that can perform multiple complete rotations and stop as desired can be used to perform different incubation times on a reaction vessel as desired (Ishihara; Col. 10 Ln. 22-Col. 11 Ln. 28, a full rotation of the incubator of 360 degrees takes 20 minutes, while two full rotations of the incubator of 720 degrees takes 40 minutes, Col. 8 Lns. 34-46). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jakubowicz so that the reaction vessel positions of an outer circle implement a washing function, and the reaction vessel positions of the outer circle implement partial incubation function in a process of carrying the reaction vessels to the B/F apparatus and the measuring apparatus as in Ishihara. As Jakubowicz suggests dedicating a circle for implementing partial incubation function while carrying reaction vessels to a B/F apparatus and a measuring apparatus (Jakubowicz; Col. 4 Ln. 14-Col. 5 Ln. 57, Col. 7 Ln. 56-Col. 8 Ln. 29, see Fig. 2 at luminometer 32 above ring 54 for reading chemiluminescence, and washing station 78 above ring 54), modifying the circle of Jakubowicz to be an outer circle as taught by Ishihara would have been a mere matter of design choice that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jakubowicz to include that a total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, t0≥0, the time t0 is a remaining time of incubation during a process of transferring the reaction vessel to the B/F apparatus after the reaction vessel is transferred to the outer circle, after the incubation time of t1 is completed in the one or more inner circles as in Ishihara. The motivation would have been that, as the apparatus of Ishihara is capable of incubating the vessels on the outer circle during the process of transferring the reaction vessel to the B/F apparatus (Ishihara; Col. 10 Ln. 22-Col. 11 Ln. 28, see Figs. 4-6), allowing the incubation to proceed while the vessels are traveling to the B/F apparatus will enhance the versatility of the apparatus, opening up more incubation spots on the reaction incubation apparatus and thereby improving throughput.

Regarding claim 5, modified Jakubowicz discloses the reaction incubation apparatus according to claim 1. Modified Jakubowicz further discloses that each incubation position on the same circle is equidistant from the center of rotation of the reaction tray (Jakubowicz; Col. 4 Ln. 14-Col. 5 Ln. 57, see Figs. 2, 3 at incubator 50 including rings 52 and 54 including slots 112 for retaining cuvettes in outer ring 52, and Fig. 8 at inner ring 54 including flanges 134 and 136 for receiving and carrying cuvettes).

Regarding claim 7, Jakubowicz discloses an immunoassay analyzer comprising a reaction incubation apparatus (Col. 4 Lns. 14-44, see Figs. 2, 3 at incubator 50 including rings 52 and 54, Col. 7 Lns. 44-49). The reaction incubation apparatus comprises: 
	a reaction unit configured to carry and incubate a reaction vessel (Col. 4 Ln. 14-Col. 5 Ln. 57, see Figs. 2, 3 at incubator 50 including rings 52 and 54). 
	The reaction unit comprises a rotating apparatus provided with an incubation position (Col. 4 Ln. 14-Col. 5 Ln. 57, see Figs. 2, 3 at incubator 50 including rings 52 and 54 including slots 112 for retaining cuvettes in outer ring 52, and Fig. 8 at inner ring 54 including flanges 134 and 136 for receiving and carrying cuvettes). The incubation position is advanced by a predetermined angle θ at an interval of fixed time T with the rotating apparatus (Col. 7 Ln. 56-Col. 8 Ln. 29, the rings are rotated to bring the cuvettes into position at stations. The apparatus must therefore be capable of rotating the incubation positions at a predetermined angle, and also stopping rotation when the cuvettes are at a station).
	The reaction incubation apparatus further comprises a bound-free (B/F) apparatus (Col. 7 Ln. 56-Col. 8 Ln. 29, see Fig. 2 at washing station 78 above ring 54). The rotating apparatus is a reaction tray, and the B/F apparatus is disposed above the reaction tray to directly wash and separate the reaction vessel on the reaction tray (Col. 7 Ln. 56-Col. 8 Ln. 29, see Fig. 2 at washing station 78 above ring 54).
	The reaction tray is rotatable about a central axis and is provided with a plurality of circles of reaction vessel positions centered on a center of rotation (see Figs. 2, 3 at incubator 50 including rings 52 and 54 including slots 112 for retaining cuvettes in outer ring 52, and Fig. 8 at inner ring 54 including flanges 134 and 136 for receiving and carrying cuvettes). The reaction vessel positions of one or more inner circles are incubation positions including the incubation position and additional incubation positions (see Figs. 2, 3 at incubator 50 including rings 52 and 54 including slots 112 for retaining cuvettes in outer ring 52, and Fig. 8 at inner ring 54 including flanges 134 and 136 for receiving and carrying cuvettes). The reaction vessel positions of a different circle implement a washing function, the reaction vessel positions of the different circle implement partial incubation function in a process of carrying the reaction vessels to the B/F apparatus and a measuring apparatus (Col. 4 Ln. 14-Col. 5 Ln. 57, Col. 7 Ln. 56-Col. 8 Ln. 29, see Fig. 2 at luminometer 32 above ring 54 for reading chemiluminescence, and washing station 78 above ring 54).	
	Jakubowicz fails to explicitly disclose:
U.S. Serial No. 16/475,810Page 4a transferring unit configured to transfer the reaction vessel into or out of the reaction unit;
thatthat the transferring unit transfers the reaction vessel out of the incubation position according to a variable incubation time t1, wherein the incubation time t1 satisfies t1 = (Ω /θ) T + C0, the Ω is a total forward angle of the reaction vessel in the incubation position with the rotating apparatus, and the Ω is an integer multiple of the θ, wherein C0 is a constant no greater than T, wherein C0 is a time period of placing the reaction vessel in the incubation position by the transferring unit, and wherein within the time period of C0, the rotating apparatus stops rotating;
that the reaction vessel positions of an outer circle implement a washing function, and the reaction vessel positions of the outer circle implement partial incubation function in a process of carrying the reaction vessels to the B/F apparatus and the measuring apparatus; and
that a total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, t0≥0, the time t0 is a remaining time of incubation during a process of transferring the reaction vessel to the B/F apparatus after the reaction vessel is transferred to the outer circle, after the incubation time of t1 is completed in the one or more inner circles.
	Ishihara is in the analogous field of reaction apparatuses for automatic analysis (Ishihara Col. 1 Lns. 7-16). Ishihara teaches a transferring unit configured to transfer a reaction vessel into or out of a reaction unit (Ishihara; Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133). The transferring unit transfers the reaction vessel out of the incubation position according to a variable incubation time t1 (Ishihara; Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133. The transferring unit appears capable of transferring the reaction vessels out of the incubation position according to a variable incubation time t1). The incubation time t1 satisfies t1 = (Ω /θ) T + C0, the Ω is a total forward angle of the reaction vessel in the incubation position with the rotating apparatus, and the Ω is an integer multiple of the θ, wherein C0 is a constant no greater than T, wherein C0 is a time period of placing the reaction vessel in the incubation position by the transferring unit, and wherein within the time period of C0, the rotating apparatus stops rotating (Ishihara; Col. 10 Ln. 22-Col. 11 Ln. 28, a full rotation of the incubator of 360 degrees takes 20 minutes, while two full rotations of the incubator of 720 degrees takes 40 minutes, Col. 8 Lns. 34-46. Further, the apparatus appears capable of providing an incubation time that satisfies the above equation, as the incubator is capable of stopping at a prescribed rotation angle). The reaction vessel positions of an outer circle implement a washing function (see Ishihara Fig. 4, which shows the washing function for washing the outer circle at the designated position). The reaction vessel positions of the outer circle implement partial incubation function in a process of carrying the reaction vessels to the B/F apparatus and a measuring apparatus (Ishihara; Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. Fig. 4 clearly shows inner circles of reaction vessel positions within slits 104, and an outer circle of reaction vessel positions including vessel-holding holes 200a, 200b. As the heater 7 is located under reaction plate 103 and is in thermal contact with outer circle including vessel-holding holes 200a, 200b, the outer circle appears capable of implementing partial incubation function, and carries the vessels towards a detector and a washing mechanism). A total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, t0≥0, the time t0 is a remaining time of incubation during a process of transferring the reaction vessel to the B/F apparatus after the reaction vessel is transferred to the outer circle, after the incubation time of t1 is completed in the one or more inner circles (Ishihara; Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. Fig. 4 clearly shows inner circles of reaction vessel positions within slits 104, and an outer circle of reaction vessel positions including vessel-holding holes 200a, 200b. As the heater 7 is located under reaction plate 103 and is in thermal contact with outer circle including vessel-holding holes 200a, 200b, the outer circle appears capable of incubating the vessel prior to entering the washing mechanism. Therefore, the total incubation time appears capable of satisfying the above equation. Still further, as the equation states that t0 may be equal to 0, no further incubation of the reaction vessels is necessary). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jakubowicz by including a transferring unit configured to transfer the reaction vessel into or out of the reaction unit as in Ishihara, as Ishihara teaches that a transferring unit can be used to automate the insertion and removal of vessels into the incubation apparatus (Ishihara Col. 5 Lns. 29-57), thereby enhancing throughput. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jakubowicz so that the transferring unit transfers the reaction vessel out of the incubation position according to a variable incubation time t1, wherein the incubation time t1 satisfies t1 = (Ω /θ) T + C0, the Ω is a total forward angle of the reaction vessel in the incubation position with the rotating apparatus, and the Ω is an integer multiple of the θ, wherein C0 is a constant no greater than T, wherein C0 is a time period of placing the reaction vessel in the incubation position by the transferring unit, and wherein within the time period of C0, the rotating apparatus stops rotating as in Ishihara, as Ishihara teaches that a rotating incubating apparatus that can perform multiple complete rotations and stop as desired can be used to perform different incubation times on a reaction vessel as desired (Ishihara; Col. 10 Ln. 22-Col. 11 Ln. 28, a full rotation of the incubator of 360 degrees takes 20 minutes, while two full rotations of the incubator of 720 degrees takes 40 minutes, Col. 8 Lns. 34-46). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jakubowicz so that the reaction vessel positions of an outer circle implement a washing function, and the reaction vessel positions of the outer circle implement partial incubation function in a process of carrying the reaction vessels to the B/F apparatus and the measuring apparatus as in Ishihara. As Jakubowicz suggests dedicating a circle for implementing partial incubation function while carrying reaction vessels to a B/F apparatus and a measuring apparatus (Jakubowicz; Col. 4 Ln. 14-Col. 5 Ln. 57, Col. 7 Ln. 56-Col. 8 Ln. 29, see Fig. 2 at luminometer 32 above ring 54 for reading chemiluminescence, and washing station 78 above ring 54), modifying the circle of Jakubowicz to be an outer circle as taught by Ishihara would have been a mere matter of design choice that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jakubowicz to include that a total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, t0≥0, the time t0 is a remaining time of incubation during a process of transferring the reaction vessel to the B/F apparatus after the reaction vessel is transferred to the outer circle, after the incubation time of t1 is completed in the one or more inner circles as in Ishihara. The motivation would have been that, as the apparatus of Ishihara is capable of incubating the vessels on the outer circle during the process of transferring the reaction vessel to the B/F apparatus (Ishihara; Col. 10 Ln. 22-Col. 11 Ln. 28, see Figs. 4-6), allowing the incubation to proceed while the vessels are traveling to the B/F apparatus will enhance the versatility of the apparatus, opening up more incubation spots on the reaction incubation apparatus and thereby improving throughput.

Regarding claim 14, modified Jakubowicz discloses the reaction incubation apparatus according to claim 7. Modified Jakubowicz further discloses that each incubation position on the same circle is equidistant from the center of rotation of the reaction tray (Jakubowicz; Col. 4 Ln. 14-Col. 5 Ln. 57, see Figs. 2, 3 at incubator 50 including rings 52 and 54 including slots 112 for retaining cuvettes in outer ring 52, and Fig. 8 at inner ring 54 including flanges 134 and 136 for receiving and carrying cuvettes).


Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pg. 10-13 of their Remarks that neither Ishihara nor Kubo teach that a total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, t0≥0, the time t0 is a remaining time of incubation during a process of transferring the reaction vessel to the B/F apparatus after the reaction vessel is transferred to the outer circle, after the incubation time of t1 is completed in the one or more inner circles. The Examiner respectfully disagrees. As the outer circle of Ishihara, which transfers reaction vessels to a B/F apparatus and a measuring apparatus, is in thermal contact with a heater, it naturally flows that the apparatus of Ishihara will be capable of incubating any vessels within the outer circle while they are being transferred to the B/F apparatus and the measuring apparatus. Therefore, it naturally flows that the apparatus of Ishihara will be capable of performing according to the claimed mathematical equation. For a more detailed explanation, please see the rejection of Claim 1 in the Claim Rejections- 35 USC 102 section of this instant Office Action.
Applicant further argues on Pg. 13 of their Remarks that the functional limitations of the claims were not evaluated and considered. However, the Examiner respectfully disagrees and counters that the functional limitations were evaluated and considered according to their appropriate patentable weight, i.e. as functional language does not add any further structure to an apparatus beyond a capability, any apparatus that is capable of reading on the claimed functional language can be used to reject the claimed functional language. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M./					/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798